Citation Nr: 1449355	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  13-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right upper extremity residuals of a cold injury to include peripheral neuropathy.

3.  Entitlement to service connection for left upper extremity residuals of a cold injury to include peripheral neuropathy.

4.  Entitlement to service connection for right lower extremity residuals of a cold injury to include peripheral neuropathy.

5.  Entitlement to service connection for left lower extremity residuals of a cold injury to include peripheral neuropathy.

6.  Entitlement to a compensable disability rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from March 1954 to January 1956, to include a tour of duty in Korea.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has therefore been recharacterized to include all potentially diagnosed mental disorders.

The Veteran testified at an August 2014 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  At that hearing, clarification was sought concerning the issue of a compensable evaluation for bilateral hearing loss as the Veteran both indicated in his substantive appeal that he was withdrawing the issue and also indicated that he was appealing all issues covered in the statement of the case by checking Box 9A (I want to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me).  In light of the ambiguity, the undersigned sought to clarify the matter during the Board hearing.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  As the Veteran indicated during the hearing that he did not want to withdraw that issue, it is before the Board at this time.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for cold injury residuals of the upper and lower extremities as well as a compensable evaluation for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During service in Korea, the Veteran was in fear of hostile enemy action.

2.  The currently diagnosed acquired psychiatric disorder is etiologically related to the Veteran's experiences in Korea during active military service.



CONCLUSION OF LAW

The criteria for an acquired psychiatric disorder, claimed as generalized anxiety disorder and PTSD, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board notes that complete service treatment and personnel records are unavailable in this case due to the 1973 fire at the National Personnel Records Center storage facility in St. Louis, Missouri.  Those records which have been obtained, through the Veteran and alternative unit sources, are sufficient to establish service in Korea during hostilities.  

The Veteran reports that during his Korean service, he was a supply clerk for units operating at the front, and he himself was stationed close by.  He stood guard posts, and units in his area, particularly armor and artillery units, were active in repulsing enemy attacks, though he does not report that he himself engaged in combat.  The Veteran has stated that he feared hostile enemy action while serving in Korea.  This allegation is entirely consistent with the facts and circumstances of his service.  

At a private July 2010 psychiatric evaluation by Dr. L.V. Yason, a psychiatrist, the Veteran reported the above events.  He stated that ever since service he had experienced "chronic nervousness," and that he had poor sleep habits, flashbacks, and intrusive memories.  The examiner noted physical manifestations of anxiety, such as palpitations and chest pressure, sweating, restlessness, and stomach tightness.  The doctor diagnosed generalized anxiety disorder, and opined that such was "a result of traumatic experiences during the Korean War."  It is noted that the psychiatric symptoms of record are contemplated by this diagnosis.  

Two additional doctors have also opined positively on a connection between a mental disorder and service.  The Veteran's treating physician, Dr. P. Singh, has not offered any analysis or rationale to support his bare statement of PTSD diagnosis and nexus to service.  Dr. T. Chaudhry also has not indicated the basis for his listed diagnosis of PTSD, stating that it was "carried over" from some unidentified source.  Dr. Chaudhry does generally discuss the Veteran's Korean experiences and indicates that precipitated the development of the Veteran's current anxiety.  Again, it is noted that the psychiatric symptoms of record are contemplated by the diagnosis of generalized anxiety disorder.  

The evidence of record establishes a current diagnosis of an acquired psychiatric disorder.  The medical opinions of record uniformly find that this diagnosis is related to in-service events.  The Veteran has competently reported, and available records tend to corroborate, such events.  Therefore, service connection for an acquired psychiatric disorder is warranted.



ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

The Veteran served in Korea during the Korean War and has described exposure to extremes of cold.  The medical evidence of record is unclear as to whether a cold injury likely occurred, and if so, whether current complaints, including neurological complaints, are the residuals thereof.  For example, one private neurologist, Dr. J.C. Williams, only states in March 2010 that he cannot exclude the possibility.  Also, VA doctors note a possible diagnosis of carpal tunnel syndrome of the wrists, which was treated surgically; it is unclear where the surgery was performed.  

On remand, a VA examination is required to obtain evidence regarding whether a cold injury likely occurred in service, and if so, whether the upper and lower extremities are affected by residuals thereof.

The Veteran should also be scheduled for a VA audiological evaluation to evaluate the current nature and extent of his hearing loss.

To ensure that fully informed opinions are secured at that examination, appropriate steps to obtain complete VA and private medical records must be undertaken.  In addition, it is noted that the Veteran reported he was hospitalized at the 44th Mash Hospital, however, it does not appear that these records have been requested. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Request from the appropriate facility any records pertaining to in-service hospitalization (e.g., clinical records) at the 44th Mash Hospital in 1955 at Yang GU Korea.

2.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private providers who have treated him for the remanded issues.  It is noted that the Veteran provided a release for Dr. P. Singh in January 2014 as well as for Workers Compensation records--If updated authorizations are required the AOJ should request them of the Veteran.  In addition, an authorization for Dr. J.C. Williams must be specifically requested, as well as information regarding February 2011 carpal tunnel release surgery.

Upon receipt of such, VA must take appropriate action to contact the providers and request complete treatment records.

3.  Associate with the claims file complete VA treatment records from the medical center in Tampa, Florida, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of January 2010 to the present.  

4.  Schedule the Veteran for VA Cold Injury Protocol and Peripheral Nerves examinations.  The claims folder must be reviewed in conjunction with the examinations; if the examiner does not have access to the electronic file, relevant records must be provided for review.

The examiner must opine as to whether clinical findings on examination make it at least as likely as not (50 percent probability or greater) that the veteran sustained a cold injury to any of his extremities in the past, to include as he describes during his service in Korea.

All required testing should be performed to identify any current disorders of the upper and lower extremities, including peripheral neuropathy.  The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed neurological condition is related to service, to include a cold injury therein.

Additionally, the examiner should address whether any other current conditions of the upper and/or lower extremities (cold sensitivity, arthritis, tissue loss, nail abnormalities, hyperhidrosis, etc.) are present and related to any in-service cold injury.

A full and complete rationale is required for all opinions expressed.

5.  Schedule the Veteran for a VA audiological evaluation to assess the current nature and severity of the bilateral hearing loss.  The examiner should provide information concerning the functional effects caused by the hearing disability.  

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


